Citation Nr: 1209037	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an apportionment in excess of $75.00 for the support of the Veteran's children.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to July 1997.  The appellant is the Veteran's former spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision rendered by the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted the appellant's claim for apportionment in the initial amount of $75.00.  The appellant contends that a greater amount of apportionment is warranted.

The Board recognizes that in January 2007, a private attorney submitted a letter on the appellant's behalf.  However, no fee agreement, power of attorney document, appointment of representative document, or any other communication has been received from this lawyer.  Thus, the Board considers the appellant to be unrepresented in this matter.

In her substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in November 2011, the appellant cancelled her hearing request.


FINDINGS OF FACT

1.  The Veteran's and appellant's divorce became final in March 2003.

2.  E.P., born in February 1984, A.P., born in August 1987, and D.P., born in November 1990, are the children of the Veteran and appellant.

3.  In April 2008, the RO awarded an apportionment of the Veteran's VA compensation to the appellant on behalf of the child D.P., in the amount of $75 per month through July 1, 2009, the first day of the month following D.P.'s graduation from high school.

4.  To date, the evidence does not indicate the Veteran has paid any child support to the appellant in accordance with the December 2002 divorce settlement or otherwise been reasonably discharging his responsibility for support of his children during their minority, with whom he does not reside.

5.  The appellant's monthly income has consistently exceeded her monthly expenses, and the Veteran does not have a financial hardship for the purpose of an increased special apportionment.


CONCLUSION OF LAW

The criteria for an apportionment of 20 percent of the Veteran's VA compensation benefit for his dependent child D.P. have been met until D.P.'s 18th birthday, or until his 23rd birthday if he was enrolled in school.  38 U.S.C.A. §§ 1115, 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453, 3.503, 3.667 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2011).

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  In this case, the applicable contested claims procedures were followed.  In November 2007, the RO ensured that appropriate notification was dispatched to each of the parties to the contested claim.  The RO provided both parties (the appellant and the Veteran) with notices and determinations related to the contested claim.  

As will be discussed further below, after sending requests, VA has obtained financial information from the appellant, but the Veteran has failed to respond despite the notification sent to his address of record.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and neither party has contended otherwise.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.

Analysis

By a December 1997 rating decision, the Veteran was granted a combined 50 percent disability rating for intevertebral disc syndrome of the lumbar and cervical spine, a left shoulder disorder, and residuals of post-concussive syndrome with adjustment disorder.  His initial award letter indicated that he was paid by VA as a married Veteran with three dependent children.  In a May 2001 rating decision, the Veteran's rate of disability compensation did not change.

On February 22, 2002, E.P. was removed as a dependent from the Veteran's VA compensation, as he had attained the age of majority and was not attending school.  In August 2002, the Veteran informed the RO that his oldest child, E.P., was attending school.  In December 2002, the RO reinstated E.P. as a dependent based on school attendance through October 1, 2004.  Consequently, E.P. was removed as a dependent from the Veteran's VA compensation on October 1, 2004.

On April 1, 2003, the appellant was removed as a dependent from the Veteran's VA compensation due to the finalization of their divorce.

On August 23, 2005, A.P. was removed as a dependent from the Veteran's VA compensation, as he had attained the age of majority and was not attending school.

In February 2007, the appellant submitted a VA form 5655 (Financial Status Report).  The appellant indicated that she had a gross monthly salary of $3,833.44.  She paid monthly $423.00 in taxes, $165.00 to an employer-sponsored retirement plan, and $441.59 in social security taxes.  She paid monthly $47.41 for life insurance, $55.47 in union dues, and $163.28 for health insurance.  Her net monthly take home pay was $2,537.39.  She paid a monthly mortgage of $1,500.00, $900.00 for food, and $420.00 for utilities and heat.  She spent $200.00 on clothing for herself and her 16-year-old.  She spent $200.00 on tuition for her son.  She paid $100.00 for her telephone, $60.00 for cable, and $35.00 for internet.  She paid $600.00 for insurance on three automobiles and $338.00 on car loans.  She also paid $310.00 monthly on a home equity loan.  She indicated that her total monthly expenses were $4,663.00.  Thus, her net monthly income less expenses was negative $2,125.61.  She had assets of $1,138.00 in the bank, $275,000.00 in real estate, $10,200 in automobiles, and $2,000.00 in household furnishings and appliances.

A January 2007 letter from a lawyer reflects that the Veteran owed child support from March 2002 through December 2006 totaling $56,651.01.

The Veteran submitted a VA form 5655 in connection with applying for Vocational Rehabilitation benefits.  The Veteran reported that he received a monthly net income of $1,520.00.  He said that he spent $500.00 per month on rent, $400.00 on food, $300.00 on utilities, $400.00 on other living expenses, and $200.00 each month on monthly payments.  He indicated that his net monthly income less expenses was negative $180.00.  In a separate section of the form which asked the Veteran to itemize his monthly payments, the Veteran indicated that his monthly payments were only $70.00-not $200.00 as he indicated previously.  He also indicated that he owned a Mazda 626 automobile.

In an April 2008 decision, the RO awarded the appellant an apportionment of $75 a month.  It was noted that the Veteran received VA disability payments as well as VA educational benefits.  The RO noted that the Veteran did not submit any evidence, and the appellant reported that the Veteran did not furnish any support for his dependent son.

In May 2008, the appellant appealed and requested that she be granted an increased apportionment.  She reiterated that the Veteran owed a large sum of money in back child support payments.

A January 2009 letter from Methuen High School reflects that D.P. was a senior student at Methuen High School.  It was noted that D.P. was scheduled to graduate in June 2009, and it was anticipated that he would start community college.

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a) (1) (ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  

38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving additional support to "dependents."   

The 'benefit-of-the-doubt' rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

Having considered the evidence of record and the available contentions of the parties, the Board finds that the evidence of record does support an increase in the amount of the apportionment to the appellant for the support of the Veteran's child D.P. in the appellant's custody.

As a preliminary matter, the Board notes that the appellant was removed as a dependent from the Veteran's VA compensation in April 2003-prior to the filing of the present claim for apportionment.  The Veteran's two oldest children, E.P. and A.P., both attained the age of majority prior to the filing of the present claim for apportionment.  Additionally, there is no evidence that A.P. continued his education after completing high school, and E.P.'s status as a dependent due to continuing education ended in October 2004-prior to the filing of the present claim for apportionment.  Thus, there is only one dependent for consideration in the present appeal-D.P..

As indicated previously, the RO has already determined that need was demonstrated on the appellant's part.  Therefore, the RO granted apportionment in the amount of $75.00 a month.  The appellant now appeals and requests that she be granted an apportionment in excess of the $75.00 already awarded to her on behalf of D.P..  Therefore, this case involves a claim for an increased apportioned share of the Veteran's VA benefits and the underlying apportionment has already been established.  Under 38 C.F.R. § 3.453, the rates of apportionment of disability compensation will be determined under 38 C.F.R. § 3.451, which takes into account the respective hardship of the parties.  

VA's General Counsel has stated that the purpose of apportionment is to effectuate the responsibility of a VA beneficiary to support the beneficiary's dependent.  VAOPGCPREC 74-90 (July 18, 1990)(citing Stone v. Stone, 67 S.W.2d 189 (Ark.1934).  As noted above, the appellant demonstrated a need for support based on her limited means.  As such, the Board must consider whether the amount apportioned would result in "undue hardship" to the Veteran.  The pertinent regulation does not define what constitutes "undue hardship."

In connection with the claim for apportionment, the Veteran has not provided any information regarding his monthly income and expenses to VA.  In November 2007, the RO first sent a letter to the Veteran's address of record regarding the need to furnish information regarding, the total amount of his annual income, the total value of all of his property, an itemized list of his annual expenses, the average monthly amount he contributed toward the support of his children who did not live with him, and an explanation of what hardship would occur if an apportionment was granted.  The Veteran did not respond to that letter.

However, the Veteran did submit a VA form 5655 in August 2007 in connection with a claim for VA Vocational Rehabilitation benefits.  According to the Veteran's self report, he pays $187.00 more in monthly expenses than he receives in monthly income.  However, in arriving at that figure, the Veteran reported that he spends $200.00 per month on monthly payments on installment contracts.  Later on the form, when asked to itemize his monthly payments on installment contracts, the Veteran indicated that he only had monthly payments on three credit cards, which totaled $70.00.  Additionally, the Veteran indicated that he owned a Mazda 626 but gave no indication of the worth of that asset.  Significantly, the Veteran provided no other evidence to substantiate his self-reported expenses.  In the absence of such information, and due to the Veteran's self-reported inconsistencies, the Board finds that the currently apportioned amount does not result in undue hardship to the Veteran.

Rather than assigning a fixed dollar amount for the apportionment, the Board has instead considered the provisions of 38 C.F.R. § 3.451.  Those provision provide for the assignment of a percentage of the total VA benefit award, and state that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  Here, the current apportionment of $75.00 out of his $728.00 monthly VA benefit award (see April 2008 Special Apportionment Decision) constitutes approximately 10 percent of the total award.  Given the financial hardship that the appellant is under and given than the apportionment will not result in undue hardship to the Veteran, the Board finds that an apportionment of 20 percent of the VA benefit award is warranted for the support of the D.P. until D.P.'s 18th birthday, or until his 23rd birthday if he is enrolled in school.  See 38 C.F.R. § 3.503, 3.667.

Accordingly, to this extent, the benefit sought on appeal is granted.  

In making this determination, the Board in no way wishes to diminish the Veteran's sacrifice to our Country.  He earned his award of VA benefits.  Nevertheless, the VA benefits adjudication system also recognizes the contribution and needs of spouses and children.  This apportionment award recognizes VA's obligation to support the Veteran's dependent children.  


ORDER

An apportionment of 20 percent of the Veteran's VA benefit award is granted for the support of D.P. until D.P.'s 18th birthday, or until his 23rd birthday if he was enrolled in school.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


